Title: To James Madison from James Maury, 22 August 1805 (Abstract)
From: Maury, James
To: Madison, James


          § From James Maury. 22 August 1805, Liverpool. “I had the honor of writing to you on the 1st. Ultimo.
          “The person whom I have appointed my Deputy at Greenock for the ports of the Clyde is Mr James Likely. My reason for appointing a person at Greenock in preference to Glasgow was its appearing to me more convenient on account of our ships laying at Greenock.
          “Ever since my being in Office, no American Vessel commanded by a person in the predicament of Captn. Williamson of the Leda, has been admitted to entry at this port, unless by a special act of grace; but, in this case, after the most deliberate investigation, it has been determined otherwise, from which I conclude it as established that an american vessel commanded by a natural born subject of this country, who has become a resident in the United States since the 3rd February 1783 & been admitted a citizen thereof in due form of Law, has the same rights of admission to entry as if the master had been a natural born citizen of the U.S. A. or in her allegiance previous to the aforesaid era. The inclosed papers contain the grounds on which the Privy council have made this decision, &, with all due deference, I submit to you the propriety of making it public.
          “Our ships at this port have been very numerou⟨s⟩; during the summer & have in general been advantageously freighted for the United States with the products of this country. For the state of this market I beg leave to refer to the price current herewith [not found].”
        